o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-128165-10 uil the honorable nick j rahall ii u s house of representatives washington dc dear mr rahall i am responding to your letter dated date on behalf of your constituents you requested confirmation that the reporting of health coverage benefit costs on forms w- that the health care and education affordability reconciliation act of requires does not change the tax treatment of health coverage benefits the requirement to report the aggregate cost of health coverage does not affect the tax treatment of the health coverage employer-provided health benefits for an employee an employee's spouse or an employee’s dependents are tax-free to the employee as under prior_law employers must issue forms w-2 to employees to provide required information under sec_6051 of the internal_revenue_code the code the health care and education affordability reconciliation act of added subsection a to the code to require that employers also report on forms w-2 the aggregate cost of employer- sponsored health coverage except for amounts under archer medical savings accounts heath savings accounts or salary reduction contributions to a flexible spending arrangement sec_9002 of the act the new reporting requirement is effective for the calendar_year conex-128165-10 i hope this information is helpful if you need further information please contact me or - --------------------------at -------------------- sincerely janine cook chief employment_tax branch1 office of the division counsel associate chief_counsel tax exempt government entities
